Citation Nr: 1646262	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post right acromiclavicular joint separation, status post Mumford procedure.

2.  Entitlement to a rating in excess of 10 percent for right knee disability, to include radial tear of the lateral meniscus.  

3.  Entitlement to a compensable rating for status post rupture radial collateral ligament of the metacarpophalangeal joint of the right little finger.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV).  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1996 to September 2000. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Winston-Salem Regional Office (RO) of the Department of Veterans' Affairs (VA) that continued the existing 10 percent rating assigned for the Veteran's right shoulder disability, the 10 percent rating assigned for the Veteran's right knee disability and the non-compensable rating assigned for the Veteran's right little finger disability.  In a November 2015 rating decision, the RO increased the rating for the Veteran's right shoulder disability to 20 percent effective January 11, 2015.  In a subsequent October 2016 rating decision, the RO increased the rating for the right shoulder disability to 30 percent effective April 24, 2016.  

The Board notes that in an August 2015 statement, the Veteran appeared to indicate that he desired to withdraw his claims for increase for right finger disability and right knee disability.  However, he has subsequently submitted evidence pertinent to these claims, including most recently in November 2016, along with a statement tending to indicate that he considers these matters as still on appeal.  Thus, given the equivocal nature of the Veteran's communications in regard to these two matters, on remand, the AOJ should ask him to clarify whether he wishes to continue these appeals or whether he wishes to withdraw them.           

The Board also notes that the Veteran was initially represented by the American Legion.  However, in March 2015, a private attorney became the Veteran's representative.  Then, in April 2015, the attorney withdrew her representation.  Subsequently, in May 2015, a completed VA Form 21-22 was received appointing Disabled American Veterans (DAV) as the Veteran's representative.  The Board recognizes the change in representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In a recent decision, the United States Court of Appeals for Veteran's Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).   In relation to the instant appeal, there is no indication from the most recent VA examination reports pertaining to the Veteran's right shoulder, right knee and right little finger that the examiners made an assessment of both active and passive motion of these joints or a specific assessment of the extent to which motion was affected by weight-bearing and non-weight-bearing.  Consequently, the Board finds that it has no alternative but to remand this matter for further examination consistent with the holding in Correia.  On remand, prior to arranging for the further examination, the AOJ should obtain records of VA treatment and evaluation for right shoulder, knee and finger disability dated since June 2012.  The AOJ should also ask the Veteran to identify any additional sources of recent treatment or evaluation he has received for right shoulder, knee and finger disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

The Board also notes that in this case, additional pertinent evidence was received following the issuance of the most recent April 2014 supplemental statement of the case.  The Veteran did explicitly waive AOJ review of specific evidence that he submitted in November 2016.  See e.g. 38 C.F.R. § 20.1304(c).  However, the record contains a significant amount of other evidence not submitted by the Veteran and thus not covered by the waiver, including the most recent VA examination reports.  Thus, given the receipt of this more recent pertinent evidence, the RO was required to issue a supplemental statement of the case.  Notably, the RO did issue the November 2015 and October 2016 rating decisions, which were appropriate steps in awarding the increased (30 percent) rating for the Veteran's right shoulder disability.  However, these rating decisions should have been accompanied by a supplemental statement of the case, addressing all three of the claims for increase currently on appeal, including the claim for increase for right shoulder disability.  See 38 C.F.R. § 19.31.  On remand, the AOJ should ensure that a supplemental statement of the case is issued in response to all pertinent evidence pertaining to the three issues on appeal received since the April 2014 supplemental statement of the case.  
    
Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran if he wishes to withdraw his appeals for increased ratings for his service connected right knee and right finger disabilities, as he indicated in his August 2015 statement.  If so, ask him to submit an updated statement in writing withdrawing these claims.  

2.  Obtain VA records of treatment and evaluation for right shoulder disability dated since June 2012.  Also, assuming the Veteran does not wish to withdraw the claims for increase for right knee and right little finger disability, obtain VA records of treatment and evaluation for right knee disability and right finger disability dated since June 2012.  Additionally, ask the Veteran to identify any other recent sources of treatment or evaluation he has received for right shoulder disability, right knee disability and right finger disability, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

3.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his right shoulder, right knee and right finger disabilities.   The claims file should be made available for review by the examiner in conjunction with the examination.   All indicated studies and tests should also be conducted, including range of motion studies with findings presented in degrees and X-rays, and the results of the testing should be reported.   

The examiner should conduct a thorough orthopedic examination of the right shoulder, right knee and right finger and should describe all associated symptomatology. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the shoulder, knee and finger joints. The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the left and right shoulder, knee and finger joints. If the examiner is unable to conduct any of the above mentioned testing or concludes that any of the above mentioned testing is not necessary in this case, he or she should clearly explain why this is so for each test that is not performed. 

The extent of any weakened movement, excess fatigability, and incoordination on use of the shoulder, knee and finger should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

4.  After the development requested above has been completed, the record should again be reviewed.  If any of the claims on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto, and the case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


